Citation Nr: 1602312	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971, and from May 1973 to August 1974.  For the first period of service, August 1969 to August 1971, the Veteran received an honorable discharge.  For the second period of service, from May 1973 to August 1974, the Veteran received a discharge under other than honorable conditions.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which in part, denied service connection for hepatitis C.  

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the RO.  A transcript of that proceeding is of record.

This matter was previously remanded by the Board in November 2011 and September 2014 for further development and adjudicative action.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed May 2013 Administrative Decision, noticed in October 2014, the RO found that the Veteran's second period of service from May 1973 to August 1974 was not honorable due to a pattern of persistent and willful misconduct, barring him from VA compensation benefits based on that period of service.  

2.  Hepatitis C was not shown during the Veteran's qualifying service or for many years thereafter, and has not been shown to be related to the Veteran's first period of active service.  


CONCLUSIONS OF LAW

The criteria for service connection of hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in July 2007, prior to the July 2008 initial rating action, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for hepatitis C, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The letter also noted the risk factors for contracting hepatitis C.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations in November 2007 and December 2012.  These examinations collectively provide a current diagnosis of hepatitis C and the December 2012 examiner provided an adequate medical opinion based on a review of the record, an examination of the Veteran, and sound medical principles.  The examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was also provided an opportunity to testify at a Board hearing before the undersigned in March 2011.  The Acting Veterans Law Judge (AVLJ) who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, the Board finds that the Agency of Original Jurisdiction (AOJ) has complied with the November 2011 and September 2014 remand directives by having the Veteran examined in December 2012; by issuing an administrative decision in May 2013 to address the character of the Veteran's discharge from his second period of service; and, by issuing notice of the same in October 2014.  As all development directed by the Board's prior remands in this case has been accomplished, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  Service Connection - hepatitis C

The Veteran seeks service connection for hepatitis C.  The Veteran initially asserted that his hepatitis C is related to an in-service appendectomy performed during his first period of service in 1970.  See August 2007 statement in support of claim.  The Veteran also reported that his appendix ruptured in service and that he has experienced tenderness from time to time since then.  The Veteran also relates episodes of fever, chills, and fatigue to his hepatitis C.  

During the pendency of the appeal, the Veteran also asserted that his hepatitis C is related to the tattoo he received in service in Germany during his second period of service in 1973 or 1974.  In a May 2013 Administrative Decision, the RO determined that the Veteran's second period of active duty service, from May 1973 to August 1974, was not honorable service for VA compensation/pension purposes, based on a finding of willful and persistent misconduct, to include disregard for authority and military regulation.  He was formally informed of this decision, and the fact that he was barred from receipt of compensation or pension benefits arising out of the second period of service, in October 2014.  He did not appeal the decision, and in December 2015 correspondence from his representative, appears to defer to that determination.  

In response to the July 2007 duty to assist letter described in Section 1 above, the Veteran responded that he did not have any of the following risk factors for hepatitis C infections recognized by the medical community:  

* Organ transplant before 1992
* Transfusions of blood or blood products before 1992
* Hemodialysis
* Intravenous drug use or intranasal cocaine use
* High risk sexual activity

The Veteran answered, "unknown" to whether he had been accidentally exposed to blood by a health care worker (to include combat medic or corpsman).  With regard to whether the Veteran had other direct percutaneous (through the skin) exposure to blood such as by tattooing, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or shaving razors, he answered, "I had a tattoo on my right arm while in the service."  See August 2007 statement in support of claim.  

The Veteran's service treatment records (STRs) show that he underwent an appendectomy in January 1970 after an acute bout of appendicitis.  His post-operative course in the hospital was uneventful.  The hospital and surgical records show that the Veteran's appendix was ruptured/perforated, but the surgery report shows that the estimated blood loss was less than 50 ccs, and there is no mention of a blood transfusion.  The Veteran tolerated the procedure well.  He was released from the hospital approximately three weeks after surgery.  

Post-service treatment records show that the Veteran was diagnosed with hepatitis C in April 2003.  A September 2003 VA infectious disease outpatient note indicates that the Veteran's risk factors for hepatitis c included a tattoo and multiple sexual partners in the past.  

A VA general medical examination was conducted in November 2007.  The examiner reviewed the Veteran's claims file and medical records, noted the in-service appendectomy in 1970, and found the Veteran to have a well-healed scar at the appendectomy site.  In addition, hepatitis c was among the currently diagnosed disabilities; however, the examiner did not opine as to the likely etiology of the hepatitis C.  

The Veteran was afforded another VA examination in December 2012.  The examiner noted that the Veteran was diagnosed with hepatitis C in April 2003.  The Veteran reported to the examiner that he was never a regular drug user, and snorted cocaine and some other drug a couple of times, but denied needle use.  The Veteran denied blood transfusions.  He reportedly visited a couple of prostitution houses in Germany and has had several sexual partners.  The Veteran reported to the examiner that he believed he got hepatitis C from a tattoo he received in service in Germany.  

Upon review of the Veteran's claims file, the examiner opined that the Veteran's hepatitis C was not related to service.  The examiner reasoned that the Veteran's appendectomy was not a risk factor for his hepatitis C because the appendectomy was performed under sterile conditions and there was no evidence of the Veteran being given a blood transfusion.  Moreover, the examiner indicated that a blood loss of 50 cc would not require a blood transfusion, and the Veteran denied ever receiving one.  Accordingly, the examiner concluded that the Veteran's appendectomy did not lead to his hepatitis C.  There is no competent medical opinion to the contrary.  Further, there is no indication in the record that the Veteran was exposed to any of the other risk factors associated with contracting hepatitis C during this time period, and no medical professional has associated his hepatitis C with any event during his honorable period of service.  

The examiner also noted that the Veteran's tattoo, which he states was received during service in Germany, was a risk factor for developing hepatitis C, but there was no tattoo noted on his discharge examination.  The examiner also noted that the Veteran's intranasal drug use and numerous sexual partners, including prostitutes in Germany, were also risk factors.  The examiner concluded, however, that the Veteran's hepatitis C was not related to active service.  There is no opinion to the contrary.  

The only evidence to support the claim is the Veteran's own belief that he contracted hepatitis C during service.  The causation of his of is hepatitis C, however, falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptoms and their onset, his statements regarding etiology are of no probative value because this involves a complex medical question.  Id.  Because the preponderance of the evidence is against the claim, service connection must be denied.

The Veteran maintains that the primary risk factor for his Hepatitis C is his tattoo which he claims to have received during his second period of service in Germany.  The Veteran submitted multiple lay statements from friends and family who corroborate the Veteran's account of getting his tattoo during service in Germany.  

While tattoos are widely accepted by medical professionals to be a risk factor for contracting hepatitis C, service connection may not be granted on that basis in this case even if the Board concedes that the Veteran did, in fact, receive a tattoo during his second period of service from May 1973 to August 1974.  As previously established by the RO in a now-final decision, the Veteran's second period of service is considered dishonorable, and a bar to VA benefits based on that period of service.  Because the Veteran received his tattoo during a period of service found by VA to be dishonorable, service connection on that basis must be denied as a matter of law.  

In summary, competent and probative evidence of record shows that the Veteran's hepatitis C was first diagnosed many years following discharge from service, and the most probative evidence of record is against a finding that the hepatitis C is otherwise related to any disease or injury during the Veteran's honorable service from August 1969 to August 1971.  Additionally, the issue of whether the Veteran's tattoo or other risk factors from his time in Germany may be the source of his hepatitis C is not relevant here because the Veteran is legally estopped from establishing service connection based on his dishonorable period of service from May 1973 to August 1974.  Accordingly, the claim must be denied.  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


